NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a series of interviews under the After Final Consideration Program 2.0 with Attorney Peter Sistare (Reg. No. 48,183) on July 15, 2022; July 18, 2022; and July 21, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:

Claim 1 (Currently Amended): A cutting tool comprising a substrate and a coating that coats a surface of the substrate,
the coating including a multilayer structure layer composed of at least one layer A and at least one layer B alternately deposited from a side closer to the substrate toward a side closer to a surface,
the layer A having an average composition of AlxCr(1-x)N,
the layer B being composed of TiyAlzSi(1-y-z)N,
the layer A being composed of a domain region and a matrix region,
the layer B being composed of a domain region and a matrix region,
the domain region of layer B being a region present as a plurality of portions dispersed like islands of a sea-island structure in the matrix region along the layer B 
the matrix region of layer B being a region disposed to surround each of the plurality of portions constituting the domain region of layer B,
the domain region of layer A having a composition ratio of Cr larger than that of Cr of the matrix region such that the composition ratio of Cr in the layer A in the direction parallel to the interface of the layer A and the layer B is variable,
wherein x has a range of 0.5 < x < 0.8 and y has a range of 0.5 < y < 0.71, z has a range of 0.29 < z < 0.5, and 1-y-z has a range of 0 < (1-y-z) < 0.1.

Reasons for Allowance
Claims 1-4 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “the layer B being composed of a domain region and a matrix region, the domain region of layer B being a region present as a plurality of portions dispersed like islands of a sea-island structure in the matrix region along the layer B in a direction parallel to an interface of the layer A and the layer B, the matrix region of layer B being a region disposed to surround each of the plurality of portions constituting the domain region of layer B”.
JP 2011/167794 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi") (copy of English language mechanical translation provided in prior Official action) teaches a cutting tool (See Abstract of Mitsubishi) comprising a substrate (par. [0013] of Mitsubishi) and a coating that coats a surface of the substrate (par. [0013] of Mitsubishi), the coating including a multilayer structure layer (pars. [0013-14] of Mitsubishi) composed of at least one layer A (pars. [0013-14] of Mitsubishi) and at least one layer B (pars. [0013-14] of Mitsubishi) alternately deposited from a side closer to the substrate toward a side closer to a surface (pars. [0013-14] of Mitsubishi), the layer A having an average composition of AlxCr(1-x)N (par. [0014] of Mitsubishi), the layer B being composed of TiyAlzSi(1-y-z)N (par. [0013] of Mitsubishi), wherein x has a range of 0.15-0.94 (par. [0013] of Mitsubishi), and y has a range of 0.01-0.15 (par. [0013] of Mitsubishi), z has a range of 0.30-0.80 (par. [0014] of Mitsubishi), and 1-y-z has a range of 0.01-0.21 (pars. [0013-14] of Mitsubishi).
JP 2017/154200 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi II") (copy provided by Applicant) a surface-coated cutting tool, which exhibits superior chipping resistance and abrasion resistance in strong intermittent cutting of high-hardness material such as quenched steel, comprising a hard coating layer having a two-layer structure or an alternate lamination layer, having an A layer represented by a composition formula:(Ti1-xAlx)N is formed on a tool base body surface made of cBN sintered body and a B layer represented by a composition formula: (Al1-a-b-cCraSibCuc)N formed on the surface of A layer, and possessing a composition modulation structure in which Cr component concentration changes along a layer thickness direction (See Abstract of Mitsubishi II).  Mitsubishi II teaches the A layer of the hard coating layer has high temperature strength, excellent adhesion strength, and contributes to the resistance to chipping and peeling of the hard coating layer (par. [0017] of Mitsubishi II).  Mitsubishi II teaches the layer B exhibits excellent abrasion resistance due to crystal grain refinement attributable to Cu content, and exhibits excellent crack resistance due to the impact relaxation effect of the layer’s composition (par. [0018] of Mitsubishi II).  Mitsubishi II teaches the composition modulation structure, in which a change in the component concentration of Cr can be either continuous or discontinuous, but in a cutting process in which an impulsive and intermittent high load acts on a cutting edge (par. [0021] of Mitsubishi II).  From the viewpoint of improving the crack resistance of the entire layer while exhibiting an effect of improving the abrasion resistance and heat resistance of the hard coating layer, Mitsubishi II teaches it is more preferable that the change in the component concentration of Cr in the composition modulation structure continuously changes in order to increase the affinity in the layer between the Cr maximum content point and the Cr minimum content point (par. [0021] of Mitsubishi II).  Here, Mitsubishi II teaches the highest inclusion point and the lowest inclusion point will be described (par. [0021] of Mitsubishi II).  As used herein, Mitsubishi II teaches the term "highest content of Cr" refers to a maximum value at a portion where the concentration of Cr component at each measurement point measured along the layer thickness direction continuously exceeds the value of the average concentration ratio a of Cr components at the composition formula (Al1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  Similarly, Mitsubishi II teaches the minimum contained point refers to a minimum value at a continuous portion where an average concentration ratio a of Cr components at each measurement point measured along the layer thickness direction is less than a value of an average concentration ratio a of Cr components at the composition formula (Al1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  According to this definition, as shown in FIG. 1 (b), Mitsubishi II teaches the highest inclusion point and the lowest inclusion point appear alternately in a periodic change in the vicinity of the value of a (par. [0021] of Mitsubishi II).  As described above, Mitsubishi II teaches the maximum Cr content has relatively high strength and improves crack resistance, but on the other hand, it has a relatively low hardness, poor abrasion resistance, and poor heat resistance (par. [0023] of Mitsubishi II).  In order to compensate for insufficient wear resistance and insufficient heat resistance of the Cr containing point, Mitsubishi II teaches the Cr content is relatively small, and thus, a Cr minimum containing point which improves the wear resistance and heat resistance of the entire layer is alternately periodically formed in the thickness direction (par. [0023]; FIG. 1 B of Mitsubishi II).
United States Pre-Grant Patent Application Publication No. 2009/0155559 A1 to Xu (hereinafter “Xu”) teaches a cutting insert with a coating scheme shown to improve performance in chip-forming material removal operations or a wear-resistant component used in chipless forming operations (See Abstract of Xu).  Xu teaches transfer of the heat at the cutting insert-chip interface into the substrate and the interface between the coating scheme and the substrate (i.e., coating-substrate interface) can be detrimental to cutting insert performance (par. [0022] of Xu).  More specifically, Xu teaches transfer of heat to the substrate and the coating-substrate interface weakens the adhesion of the coating to the substrate, which creates premature excessive wear of the coating. Such excessive wear of the coating scheme typically shortens the useful life of the coated cutting insert (par. [0022] of Xu).  Xu teaches such excessive wear of the coating scheme typically shortens the useful life of the coated cutting insert (par. [0022] of Xu).  Xu teaches the coating scheme typically influences the extent of heat transfer from the cutting insert-chip interface to the substrate and coating-substrate interface (par. [0023] of Xu).  Xu teaches a coating scheme that exhibits overall thermal conductivity properties that reduce such heat transfer is advantageous (par. [0023] of Xu).  Xu teaches the specific coating scheme has a multilayer structure which contains one or more coating layers that contain aluminum, chromium and nitrogen (e.g., aluminum chromium nitride), which has a lower thermal conductivity, and one or more layers that contain titanium, aluminum and nitrogen (e.g., titanium aluminum nitride), which has a higher thermal conductivity (par. [0024] of Xu).  Xu teaches using these two coating layers, i.e., aluminum chromium nitride and titanium aluminum nitride, in a particular arrangement (or architecture) results in a reduction (or minimization) of the heat transfer from the cutting insert-chip interface down to the substrate and the coating substrate interface (par. [0024] of Xu).  More specifically, Xu teaches use of the aluminum chromium nitride top coating layer helps to impede the transfer of heat from the cutting insert-chip interface to the substrate and coating-substrate interface due to the lower thermal conductivity of the aluminum chromium nitride (par. [0025] of Xu).  To overcome the presence of excessive heat at the cutting edge due to the top coating layer with a lower thermal conductivity, Xu teaches a coating scheme can have an underlying coating layer of titanium aluminum nitride, which has a higher thermal conductivity, underneath the aluminum chromium nitride layer (par. [0026] of Xu).  Xu teaches the underlying coating layer serves to dissipate the heat in the top coating layer so that heat will spread in all directions (e.g., in a direction perpendicular, as well as parallel to the surface) within the titanium aluminum nitride coating layer.  Xu teaches such heat dissipation (or spatial distribution of heat) removes the excessive concentration of heat at the cutting edge (par. [0026] of Xu).  Xu teaches the underlayer has a composition of (AlaCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  Xu teaches the top layer has a composition of (AlaCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  In some instances, Xu teaches the chromium content in the one nanolayer is almost or equals zero (par. [0033] of Xu).  In such instances, Xu teaches the one nanolayer has a composition of (TiyAl1-y)N wherein 0.2<y<0.65, and the other nanolayer has a composition of (TipAlqCr1-(p+q))N wherein 0.2<p<0.5 and 0.01<q<0.65 and (p+q)<l (and more preferably 0.3<p<0.5 and 0.2<q<0.65 and (p+q)<l) (par. [0033] of Xu).  Xu teaches Test 1 shows a comparison of the lifetime of coated cemented carbide inserts in a high speed cutting application (par. [0055] of Xu).  These results show that the inventive coated cutting insert (i.e., Experiment 6) of Xu exhibits an increase in lifetime by a factor greater than two compared to Experiment 1 the commercial tool benchmark (par. [0055] of Xu).  Xu teaches it is apparent that use of the aluminum chromium nitride top coating layer helps to impede the transfer of a significant amount of heat from the cutting insert-chip interface to the substrate and coating-substrate interface (par. [0061] of Xu).  Xu teaches another result is that heat that transfers into the top coating layer will spread in all directions within the titanium aluminum nitride coating layer because the heat transport occurs in all directions ( e.g., in a direction perpendicular, as well as parallel to the surface) (par. [0061] of Xu).  Finally, Xu teaches the presence of another aluminum chromium nitride coating layer between the substrate and the base layer helps to protect the substrate and the coating-substrate interface against the heat transfer (par. [0061] of Xu).
Although Mitsubishi as modified by Mitsubishi II and Xu teach the highest inclusion point and the lowest inclusion point appear alternately in a periodic change in the vicinity of the value of a (par. [0021]; FIG. 1(b) of Mitsubishi II), the maximum Cr content has relatively high strength and improves crack resistance, but on the other hand, it has a relatively low hardness, poor abrasion resistance, and poor heat resistance (par. [0023]; FIG. 1(b) of Mitsubishi II), and the Cr content is relatively small, and thus, a Cr minimum containing point which improves the wear resistance and heat resistance of the entire layer is alternately periodically formed in the thickness direction to compensate for insufficient wear resistance and insufficient heat resistance of the Cr containing point (par. [0023]; FIG. 1(b) of Mitsubishi II), Mitsubishi as modified by Mitsubishi II and Xu does not teach or suggest either the TiyAlzSi(1-y-z)N containing layer of Mitsubishi (par. [0013] of Mitsubishi) or the (Ti1-xAlx)N containing layer of Mitsubishi II  (par. [0017] of Mitsubishi II) exhibits or possesses a similar periodic concentration of TiyAlzSi(1-y-z)N throughout the layer.  For this reason, Mitsubishi as modified by Mitsubishi II and Xu does not teach or suggest the “the layer B being composed of a domain region and a matrix region, the domain region of layer B being a region present as a plurality of portions dispersed like islands of a sea-island structure in the matrix region along the layer B in a direction parallel to an interface of the layer A and the layer B, the matrix region of layer B being a region disposed to surround each of the plurality of portions constituting the domain region of layer B” according to Applicant’s independent claim 1.
There is no obvious reason to modify the teachings of Mitsubishi using any one or more of the Mitsubishi II and Xu references and teach “the layer B being composed of a domain region and a matrix region, the domain region of layer B being a region present as a plurality of portions dispersed like islands of a sea-island structure in the matrix region along the layer B in a direction parallel to an interface of the layer A and the layer B, the matrix region of layer B being a region disposed to surround each of the plurality of portions constituting the domain region of layer B” according to Applicant’s independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731